In so far as the Department opinion implies that the objection that the proposed amendments to plaintiff's statement on motion for a new trial were not presented by plaintiff to the court within the time prescribed by section 659 of the Code of Civil Procedure was available to defendant after settlement of the statement upon the hearing of the motion for new trial in the superior court, notwithstanding that the court before settling the statement had relieved plaintiff from the effect of his default under section 473 of the Code of Civil Procedure, and notwithstanding that all such proposed amendments were allowed, we are satisfied that it is incorrect. The motion for a new trial was, however, properly denied for the other reason discussed in the opinion.
The petition for a rehearing is denied.